DETAILED ACTION

Status of Claims
Amendment filed June 6, 2022 is acknowledged.   
Claims 1-20 are pending. 
Claims 18-20 have been withdrawn from consideration.
Claims 1, 2, 10, 11, 12, and 18-20 have been amended.    
Claims 1-17 are examined below.
Claims 1-17 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed June 6, 2022 have been fully considered but they are not persuasive.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Drawings
The disclosure is objected to because of the following informalities: 
Paragraph 46 refers to extension “130pe” in Figure 16 (line 15), but Figure 16 includes extension “130de.”  
There is no detailed description of Figure 48.
Reference characters "131b" and "S2" have both been used to designate the surface of 131 (Figure 4) (37 CFR 1.84(p)(4)); 
Reference characters "136" and "136’" have both been used to designate conductive vias (there is no description of any difference between 136 and 136’) (37 CFR 1.84(p)(4));
Reference characters "137" and "137’" have both been used to designate liners (there is no description of any difference between 137 and 137’) (37 CFR 1.84(p)(4));
They include the following reference character(s) not mentioned in the description:
130s (in particular, 130s is used in Figure 41, but the description of 130s in the context of Figure 41 does not exist);
130sC (Figures 41, 42, 43);
130sD (Figures 41, 42, 43);
W1’ (Figure 48) (37 CFR 1.84(p)(5)); and
They do not include the following reference sign(s) mentioned in the description: 352, 354 (37 CFR 1.84(p)(5)).

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b), where applicable, are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification 
The disclosure is objected to because of the following informalities: 
Reference numeral 354a is stated to be a solder mask layer in paragraph 122 but as bond pads in paragraph 129.
Reference numeral 354b is stated to be a solder mask layer in paragraph 122 but as bond pads in paragraph 129.
Reference numeral 352a is stated to be a bond pads in paragraph 122 but as solder mask layer in paragraph 129.
Reference numeral 352b is stated to be a bond pads in paragraph 122 but as solder mask layer in paragraph 129.
Paragraph 64, line 4 states “to the integrated circuit components 130A via the conductive vias 140” (emphasis added) where it appears to the integrated circuit components 130A via the conductive vias 134” (emphasis added) was intended.
Paragraph 64, line 20 states “(e.g. the conductive vias 140)” (emphasis added) where it appears “(e.g. the conductive vias 134)” (emphasis added) was intended.
Paragraph 64, line 22 states “FIG. 11” (emphasis added) where it appears FIG. 13” (emphasis added) was intended.
Paragraph 75 states 
The periphery portions 130p” of the integrated circuit component 130B” is the different [sic] from the periphery portions 130p’ of the integrated circuit component 130A’, for example.  In some embodiments, the interconnect structures 132 of the periphery portions 130p” and the interconnect structures 132 of the device portions 130d” are interconnected, such that the interconnect structures 132 of the periphery portions 130p” are electrically connected to the interconnect structures 132 of the device portions 130d”.

However, the particular layouts of 132 in Figure 1 (130p’) and Figure 17 (130p”) are identical; both 130p’ and 130p” show that the interconnect structures 132 of the periphery portion and the interconnect structure of the device portion are interconnected.  Thus, the description “The periphery portions 130p” of the integrated circuit component 130B” is the different [sic] from the periphery portions 130p’ of the integrated circuit component 130A’, for example,” does not describe what is in the Figures.
Paragraph 135, lines 4-5 states “Alternatively, a sidewall of the semiconductor structure P1 may further covered by the underfill UF1, the disclosure is not limited thereto,” where it appears, “Alternatively, a sidewall of the semiconductor structure P1 may be further covered by the underfill UF1, the disclosure is not limited thereto.”  

Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-7, 12, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US Pub. No. 2016/0351472; hereinafter “Park”).

Regarding claim 1, Park teaches a semiconductor structure, comprising:
a first semiconductor device and a second semiconductor device (see annotated Figure 9 below), wherein the first semiconductor device is bonded on the second semiconductor device by connecting a backside of the first semiconductor device and a frontside of the second semiconductor device (see annotated Figure 9 below);
a connection device, bonded on the second semiconductor device and arranged aside of the first semiconductor device (Figure 9 annotated below), wherein the connection device comprises a first substrate (120; as illustrated in Figure 8) and conductive vias (30) penetrating through the first substrate and electrically connected to the second semiconductor device (Figure 9 annotated below); and
a redistribution circuit structure (210), located over the second semiconductor device (Figure 9 annotated below), 
wherein the first semiconductor device and the connection device are located between the redistribution circuit structure and the second semiconductor device (Figure 9 annotated below),
wherein the redistribution circuit structure (210) and the first semiconductor device are electrically connected to the second semiconductor device through the conductive vias of the connection device (Figure 9 annotated below; paragraph 3).

    PNG
    media_image1.png
    513
    727
    media_image1.png
    Greyscale


Regarding claim 2, Park teaches the connection device and the first semiconductor device are an integral piece, and the connection device is joined to the first semiconductor device (Figure 9).

Regarding claim 4, Park teaches an insulating encapsulation (220) laterally encapsulating the first semiconductor device and the connection device, wherein the insulating encapsulation is located between the second semiconductor device and the redistribution circuit structure (220 exists between the second semiconductor device and the redistribution structure, as shown in annotated Figure 9 below), and 
wherein the first semiconductor device is separated from the insulating encapsulation by the connection device (see below), and the conductive vias (30) are separated from the insulating encapsulation by the first substrate (see below).

    PNG
    media_image2.png
    513
    743
    media_image2.png
    Greyscale


Regarding claim 5, Park teaches the connection device further comprises (see Figure 8):
a first interconnect structure (Figure 8: 136), located on a first surface of the first substrate and electrically connected to the conductive vias, 
wherein the conductive vias (30) penetrate through the first substrate (120 as explicitly shown in Figure 8, and thus included implicitly in Figure 9) by extending from the first surface toward a second surface of the first substrate, and the first surface is opposite to the second surface, wherein a first end surface of each of the conductive vias is substantially coplanar to the first surface of the first substrate (Figure 8), and a second end surface of each of the conductive vias is protruded out of the second surface (Figure 8), and
the first semiconductor device comprises:
a second substrate; 
a second interconnect structure (142, which is part of 140), located on the second substrate and electrically connected to the first interconnect structure (paragraphs 80-81); and
connecting vias (144), located on and electrically connected to the second interconnect structure, wherein the first interconnect structure (136) is electrically connected to the redistribution circuit structure (210; Figure 9) through the second interconnect structure (142) and the connecting vias (144; Figure 8 shows the close-up interconnection structure, which is inverted in Figure 9),
wherein the connection device is electrically connected to the first semiconductor device through the first interconnect structure (136) and the second interconnect structure (142; Figure 8), and is electrically connected to the redistribution circuit structure (210) through the first semiconductor device (Figure 9: 154 is over the first semiconductor device).

Regarding claim 6, Park the connection device further comprises:
a first interconnect structure (Figure 6: 130), located on the first substrate,
wherein the conductive vias penetrate (30) through the first substrate (120) and the first interconnect structure (130) by extending from first interconnect structure toward the first substrate, wherein a first end surface of each of the conductive vias is substantially coplanar to a surface of the first interconnect structure away from the first substrate (Figure 6), and a second end surface of each of the conductive vias is protruded out of a surface of the first substrate away from the first interconnect structure (portion of 30 embedded in pad 70), wherein the connection device is electrically connected to the redistribution circuit structure through the conductive vias (Figure 6 applied as a portion of Figure 9, inverted), and
the first semiconductor device comprises:
a second substrate (120), having semiconductor devices formed therein (132);
a second interconnect structure (142), located on the second substrate and electrically connected to the semiconductor devices and the first interconnect structure (paragraphs 80 and 81); and
connecting vias (144), located on and electrically connected to the second interconnect structure (Figure 6), wherein the first interconnect structure (130) is electrically connected to the redistribution circuit structure (210) through the second interconnect structure (142) and the connecting vias (144),
wherein the connection device is electrically connected to the first semiconductor device through the redistribution circuit structure (210; via 154).

Regarding claim 7, Park teaches the connection device comprises a plurality of connection devices (Figure 9 shows two “connection device” below) distant from the first semiconductor device. 

    PNG
    media_image3.png
    513
    743
    media_image3.png
    Greyscale


Regarding claim 12, Park teaches a semiconductor structure, comprising:
a first integrated circuit component comprising:
a device portion (Figure 9: annotated below); and
at least one bridge portion having a plurality of through silicon vias (30), wherein the device portion is aside of the at least one bridge portion (Figure 9: annotated below);
a second integrated circuit component, bonded to the first integrated circuit component, wherein the device portion is electrically connected to the second integrated circuit component through the at least one bridge portion (Figure 8; paragraphs 80-81), and a backside of the first integrated circuit component is in contact with a frontside of the second integrated circuit component (see annotated figure below);
a redistribution circuit structure (210), located on and connected to the first integrated circuit component, wherein the redistribution circuit structure is electrically connected to the second integrated circuit component through the first integrated circuit component (Figure 9); and
conductive terminals (214), located on and connecting to the redistribution circuit structure, wherein the redistribution circuit structure is located between the first integrated circuit component and the conductive terminals (Figure 9).

    PNG
    media_image4.png
    513
    743
    media_image4.png
    Greyscale

Or

    PNG
    media_image5.png
    513
    743
    media_image5.png
    Greyscale


Regarding claim 15, Park teaches the at least one bridge portion is joined to the device portion (Figure 9).

    PNG
    media_image6.png
    513
    743
    media_image6.png
    Greyscale


Regarding claim 16, Park teaches the at least one bridge portion is separated from the device portion (Figure 9, annotated below).

    PNG
    media_image7.png
    513
    743
    media_image7.png
    Greyscale

Regarding claim 17, Park teaches a circuit substrate, located over the redistribution circuit structure and being electrically connected to the redistribution circuit structure through the conductive terminals (paragraph 98; Official Notice is taken that the device 200 of Figure 9 is mounted to another substrate of some kind, such as a motherboard, through terminals 214),
wherein the circuit substrate is electrically connected to the first integrated circuit (Figure 9, annotated below: Device Portion) component through the redistribution circuit structure (210) and is electrically connected to the second integrated circuit component (Second integrated circuit component) through the redistribution circuit structure (210) and the first integrated circuit component (Bridge Portion).

    PNG
    media_image7.png
    513
    743
    media_image7.png
    Greyscale


Claims 1, 7, and 9-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (US 9,324,698; hereinafter “Yu”).

Regarding claim 1, Yu (Figure 10) teaches a semiconductor structure, comprising:
a first semiconductor device (140 or 104) and a second semiconductor device (110), wherein the first semiconductor device is bonded on the second semiconductor device by connecting a backside of the first semiconductor device and a frontside of the second semiconductor device (both sides of both devices are electrically connected, as shown below);
a connection device, bonded on the second semiconductor device and arranged aside of the first semiconductor device (Figure 10 annotated below), wherein the connection device comprises a first substrate (portion of 140 or 104; as illustrated in any one of the annotated Figure 10 below) and conductive vias (132 as referenced in Figure 1 but shown in Figure 10 or 106 referenced in Figure 1 but as shown in Figure 10) penetrating through the first substrate and electrically connected to the second semiconductor device (Figure 10 annotated); and
a redistribution circuit structure (see Figure 10 below), located over the second semiconductor device (see Figure 10 below), 
wherein the first semiconductor device and the connection device are located between the redistribution circuit structure and the second semiconductor device (Figure 10 annotated below),
wherein the redistribution circuit structure (RDL as shown below) and the first semiconductor device are electrically connected to the second semiconductor device through the conductive vias of the connection device (Figure 10 annotated below).

    PNG
    media_image8.png
    557
    664
    media_image8.png
    Greyscale

or

    PNG
    media_image9.png
    559
    664
    media_image9.png
    Greyscale

or

    PNG
    media_image10.png
    563
    664
    media_image10.png
    Greyscale

or

    PNG
    media_image11.png
    562
    664
    media_image11.png
    Greyscale

or

    PNG
    media_image12.png
    562
    664
    media_image12.png
    Greyscale
 or

    PNG
    media_image13.png
    562
    664
    media_image13.png
    Greyscale
 or

    PNG
    media_image14.png
    562
    664
    media_image14.png
    Greyscale


Regarding claim 7, Yu teaches the connection device comprises a plurality of connection devices (Figure 10 shows two “connection device” below) distant from the first semiconductor device. 

    PNG
    media_image15.png
    562
    664
    media_image15.png
    Greyscale

or 

    PNG
    media_image16.png
    562
    664
    media_image16.png
    Greyscale


Regarding claim 9, Yu teaches an insulating encapsulation (101) laterally encapsulating the first semiconductor device and the plurality of connection devices, wherein the insulating encapsulation is located between the second semiconductor device and the redistribution circuit structure (encapsulation 101 exists between 110 and RDL, as shown below), and 
wherein the first semiconductor device is separated from the plurality of connection devices by the insulating encapsulation (see below), and the conductive vias (106) are separated from the insulating encapsulation by the first substrate (see below).

    PNG
    media_image17.png
    663
    668
    media_image17.png
    Greyscale


Regarding claim 10, Yu teaches each of the plurality of connection devices further comprises:
a first interconnect structure (Figure 10, see below), located on a first surface of the first substrate and electrically connected to the conductive vias (see below), wherein the conductive vias penetrate through the first substrate by extending from the first surface toward a second surface of the first substrate, and the first surface is opposite to the second surface, wherein a first end surface of each of the conductive vias is substantially coplanar to the first surface of the first substrate (Figure 10 below; via is substantially coplanar), and a second end surface of each of the conductive vias is protruded out of the second surface (Figure 10 below); and
a plurality of first connecting vias (Figure 10 below; official notice is taken that additional vias may extend from the same first interconnect structure as extended in the z direction, into the page), located on and electrically connected to the first interconnect structure, wherein the connection device is electrically connected to the redistribution circuit structure (Figure 10: RDL below) through the first interconnect structure (see below) and the plurality of first connecting vias (see below), and
the first semiconductor device comprises: 
a second substrate, having semiconductor devices (column 3, lines 20-31) formed therein;
a second interconnect structure (see below), located on the second substrate and electrically connected to the semiconductor devices (column 3, lines 20-31, and column 3, line 64 – column 4, line 4); and
a plurality of second connecting vias (Figure 10 below; official notice is taken that additional vias may extend from the same first interconnect structure as extended in the z direction, into the page), located on and electrically connected to the second interconnect structure, wherein the first semiconductor device is electrically connected to the redistribution circuit structure through the second interconnect structure and the plurality of second connecting vias (column 3, lines 20-31, and column 3, line 64 – column 4, line 4 and Figure 10 below), and
wherein the connection device is electrically connected to the first semiconductor device through the redistribution circuit structure (Figure 10 below).

    PNG
    media_image18.png
    487
    815
    media_image18.png
    Greyscale



Regarding claim 11, Yu teaches each of the plurality of connection devices further comprises:
a first interconnect structure, located on the first substrate (Figure 10, annotated below),
wherein the conductive vias penetrate through the first substrate and the first interconnect structure by extending from first interconnect structure toward the first substrate (Figure 10, annotated below), wherein a first end surface of each of the conductive vias is substantially coplanar to a surface of the first interconnect structure (Figure 10, as shown below, one via may touch first interconnect structure) away from the first substrate, and a second end surface of each of the conductive vias is protruded out of a surface of the first substrate away from the first interconnect structure (Figure 10, as shown below), wherein the connection device is electrically connected to the redistribution circuit structure through the conductive vias (Figure 10), and
the first semiconductor device comprises: 
a second substrate, having semiconductor devices formed therein (Figure 10 as shown below); 
a second interconnect structure (see below), located on the second substrate and electrically connected to the semiconductor devices (column 3, lines 20-31, and column 3, line 64 – column 4, line 4); and
connecting vias (Figure 10 below; official notice is taken that additional vias may extend from the same first interconnect structure as extended in the z direction, into the page), located on and electrically connected to the second interconnect structure, wherein the first interconnect structure is electrically connected to the redistribution circuit structure through the second interconnect structure and the connecting vias (Official Notice is taken that the exact layout of the RDL and the connections therein are merely a design choice),
wherein the connection device is electrically connected to the first semiconductor device through the redistribution circuit structure (Figure 10 as shown below).


    PNG
    media_image19.png
    487
    815
    media_image19.png
    Greyscale


Regarding claim 12, Yu teaches a semiconductor structure, comprising:
a first integrated circuit component comprising:
a device portion (Figure 10: annotated below); and
at least one bridge portion having a plurality of through silicon vias (132 referenced in Figure 1 but as shown in Figure 10), wherein the device portion is aside of the at least one bridge portion (Figure 10: annotated below);
a second integrated circuit component, bonded to the first integrated circuit component, wherein the device portion is electrically connected to the second integrated circuit component through the at least one bridge portion (Figure 10), and a backside of the first integrated circuit component is in contact with a frontside of the second integrated circuit component (the portions are shown to be in electrical contact with one another, see below);
a redistribution circuit structure (Figure 10 below), located on and connected to the first integrated circuit component, wherein the redistribution circuit structure is electrically connected to the second integrated circuit component through the first integrated circuit component (Figure 10); and
conductive terminals (109), located on and connecting to the redistribution circuit structure, wherein the redistribution circuit structure is located between the first integrated circuit component and the conductive terminals (Figure 10).

    PNG
    media_image20.png
    559
    664
    media_image20.png
    Greyscale

Or



    PNG
    media_image21.png
    559
    664
    media_image21.png
    Greyscale


Regarding claim 13, Yu teaches a sidewall of the first integrated circuit component, a sidewall of the second integrated circuit component and a sidewall of the redistribution circuit structure are substantially aligned to each other (see Figure 10 annotated below).

    PNG
    media_image20.png
    559
    664
    media_image20.png
    Greyscale


Regarding claim 14, Yu teaches an insulating encapsulation (101) laterally encapsulating the first integrated circuit component,
wherein a sidewall of the insulating encapsulation, a sidewall of the second integrated circuit component and a sidewall of the redistribution circuit structure are substantially aligned to each other (see Figure 10 annotated below).

    PNG
    media_image21.png
    559
    664
    media_image21.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park as applied to claims 2 and 7, respectively.

Regarding claim 3, Park teaches a shape of the connection device is a closed, continuous frame shape laterally surrounding the first semiconductor device (paragraph 29 explicitly states “the cross-sectional view(s) of device structures illustrated herein provide support for a plurality of device structures that extend along two different directions as would be illustrated in a plan view, and/or in three different directions as would be illustrated in a perspective view.”  Figures 8 and 9 show TSV structures (30) on peripheral edges of substrate 120 (shown only as 100 in Figure 9).  It would have been obvious to one of ordinary skill in the art to extend the TSV structures (30) perpendicularly (i.e. “in two different directions in a plan view”) to entirely surround the chip 100.).   

Regarding claim 8, Park teaches the plurality of connection devices are arranged into a pattern laterally surrounding the perimeter of the first semiconductor device (paragraph 29 explicitly states “the cross-sectional view(s) of device structures illustrated herein provide support for a plurality of device structures that extend along two different directions as would be illustrated in a plan view, and/or in three different directions as would be illustrated in a perspective view.”  Figures 8 and 9 show TSV structures (30) on peripheral edges of substrate 120 (shown only as 100 in Figure 9).  It would have been obvious to one of ordinary skill in the art to extend the TSV structures (30) perpendicularly (i.e. “in two different directions in a plan view”) to entirely surround the chip 100.).   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA C VIEIRA whose telephone number is (571)270-5026. The examiner can normally be reached M,F: 5:30-9:30 AM; T,R 5:30-7:30 and 12:00 - 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANA C VIEIRA/Examiner, Art Unit 2817                                                                                                                                                                                                        


/PHAT X CAO/Primary Examiner, Art Unit 2817